DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers, filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of USPN 10,688,250; USPN 9,808,582; USPN 8,696,618, have been reviewed and are accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
Claims 1 and 5-19 are allowed over the prior art of record as amended by the applicant on 08/31/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 17, and 18.
The closest prior art of record is Lippe et al. (USPN 6,171,276) and Sadowski et al. (PGPub 2005/0080377).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure an injector for injecting a medicament into a patient, comprising: 
a container defining: 
a first chamber containing a medicament, and 
a second chamber; 
an injection conduit configured for directing the medicament fired from the container into the patient; 
a transfer mechanism operable by a user to transfer the medicament from the first chamber to the second chamber in a first stage of operation; 
a firing mechanism operable by the user for firing the medicament from the second chamber through the injection conduit in a second stage of operation; 
an energy source in powering association with the transfer and firing mechanisms to drive transfer and firing mechanisms in both the first and second stages; 
an injection trigger mechanism operably associated with the firing mechanism to operate the firing mechanism in the second stage, 
wherein the transfer and firing mechanisms comprise a firing ram that is movable over a first distance in the first stage of operation and a second distance in the second stage of operation, the energy source in biasing association with the ram in each stage of operation to power the ram.
Specifically, regarding independent claims 1, 17, and 18, the prior art to Lippe and Sadowski, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein a proximal end of the injection trigger mechanism is configured to block movement of the ram beyond the first distance in the first stage of operation, the injection trigger mechanism being actuatable to release the ram to travel over the second distance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/10/2022